IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

STEVEN A. MCLEOD,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-5457

CHARLES COLLINS,

      Appellee.


_____________________________/

Opinion filed September 1, 2017.

An appeal from the Circuit Court for Jefferson County.
Karen Gievers, Judge.

Steven A. Mcleod, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, KELSEY, and M.K. THOMAS, JJ., CONCUR.